UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1412



EARNEST C. HALE,

                                              Plaintiff - Appellant,

          versus


SARAH HALL; SID BELL, Prosecuting Attorney,
McDowell County, Welch, West Virginia; CHARLIE
SMITH; BILL SADLER; TODD HOUCK; KEVIN WADE;
TRACY, LUSK, & ASSOCIATES, Involved; STATE OF
WEST VIRGINIA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Charles H. Haden II, Chief
District Judge. (CA-01-33-5)


Submitted:   September 20, 2001       Decided:   September 25, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earnest C. Hale, Appellant Pro Se. Ancil Glenn Ramey, STEPTOE &
JOHNSON, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earnest C. Hale appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Hale v. Hall, No. CA-01-33-5 (S.D.W. Va. Mar. 7, 2001).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2